DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the Both the written description and the drawings provide support for a notch (33); however, there is neither written nor illustrated support for the notch being a through-hole.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 9, 10, 12-14 and 18-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  that the front part of the hollow portion of the wrench handle is formed having a substantially square shaped opening… to receive a driving member of a socket extension bar…the extension bar inserted into the rear part of the hollow portion of the handle with the driving member of the socket extension bar entering into the square shaped opening at the front part of the hollow portion…the socket extension bar substantially housed and detachably secured within the hollow portion of the wrench handle, together in combination with the rest of the limitations in the independent claims.
The examiner notes the following references:  Hu (US 7,421,931) provides a socket wrench/adapter combination.  Hu (‘931) specifically provides an adaptor (40) for the purpose of allowing the socket wrench to be used with two sets of sockets of different specifications (Col. 4, lines 1-5) and a coupling member (30) that is inserted into an elongated hollow opening in the handle.  Thus, Hu (‘931) fails to provide a socket extension bar, and relies upon the employment of a coupling member to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/